              Case 3:18-cv-04865-EMC Document 322 Filed 05/06/21 Page 1 of 5




 1
 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6
                                                     )
 7   IN RE TESLA, INC. SECURITIES                    ) Case Number: 3:18-cv-04865-EMC
     LITIGATION                                      )
 8                                                   ) STIPULATION AND [PROPOSED]
                                                     ) ORDER RE: CLASS NOTICE
 9                                                   )
                                                     )
10                                                   )
                                                     )
11                                                   )
                                                     )
12                                                   )
                                                     )
13
            IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,
14
     through their undersigned counsel, and subject to this Court’s approval that:
15
            WHEREAS, on November 25, 2020, the Court entered as an order of the Court the
16
     parties’ Stipulation and Order for Class Certification (Dkt. No. 298) (the “Certification Order”);
17
            WHEREAS, pursuant to the Certification Order, the Court certified a class consisting of
18
19   “All individuals and entities who purchased or sold Tesla stock, options, and other securities

20   from 12:48 p.m. EDT on August 7, 2018 to August 17, 2018 and were damaged thereby”1 and

21   appointed Glen Littleton and Levi & Korsinsky, LLP as Class Representative and Class Counsel,

22   respectively (id. at ¶¶4-7);

23          WHEREAS, the Certification Order further ordered that within sixty (60) days the parties

24   were required to submit this Stipulation and Proposed Order setting forth the agreed-upon form,

25
26
     1
27     Excluded from the Class are: Defendants; the officers and directors of Tesla, Inc. at all
     relevant times; members of their immediate families and their legal representatives, heirs,
28   successors, or assigns; and any entity in which Defendants have or had a controlling interest.
                                                      1
             Case 3:18-cv-04865-EMC Document 322 Filed 05/06/21 Page 2 of 5




 1
     content, and method of providing the notices to be disseminated to the Class pursuant to Federal
 2
     Rule of Civil Procedure 23(c)(2)(B) (id. at ¶11);
 3
            WHEREAS, on January 14, 2021, the Court, having been notified during a case
 4
     management conference that the parties had scheduled a mediation for March 9, 2021, stayed
 5
     the publishing of Class Notice until after March 9, 2021 (Dkt. No. 306);
 6
            WHEREAS, on April 15, 2021, the Court, having been notified that the parties did not
 7
     reach a settlement, ordered the proposed Class Notice and plan to be submitted by May 6, 2021
 8
     (Dkt. No. 317);
 9
            NOW, THEREFORE, having met and conferred, the parties have agreed to, and
10
     respectively submit for approval by the Court, the following:
11
            1. The proposed methods and schedule for notifying the Class of the pendency of the
12
                above-captioned action (“Action”) as a class action (“Notice Plan”) (attached hereto
13
                as Exhibit 1), and the proposed Postcard Notice of Pendency of Class Action
14
                (“Postcard Notice”), Summary Notice of Pendency of Class Action (“Summary
15
                Notice”), and Notice of Pendency of Class Action (“Notice”), attached to the Notice
16
                Plan as Exhibits B, C, and D, respectively, meet the requirements of Rule 23 and due
17
                process, constitute the best notice practicable under the circumstances, and shall
18
                constitute due and sufficient notice to all persons and entities entitled thereto;
19
20          2. Specifically, the proposed form and content of the Postcard Notice, Summary Notice,

21              and Notice meet the requirements of Rule 23(c)(2)(B), as they clearly and concisely

22              state in plain, easily-understood language all of the following: (a) the nature of this

23              Action; (b) the definition of the Court-certified Class; (c) the Class claims, issues, or

24              defenses; (d) a Class member’s right to enter an appearance through his, her, or its

25              own attorney if the Class member so desires; (e) that the Court will exclude from the

26              Class any Class member who requests exclusion; (f) the time and manner for

27              requesting exclusion; and (g) the binding effect of a Class judgment on Class

28
                                                         2
           Case 3:18-cv-04865-EMC Document 322 Filed 05/06/21 Page 3 of 5




 1
              members under Rule 23(c)(3);
 2
          3. The Court hereby approves the method for disseminating notice to the Class as set
 3
              forth in the Notice Plan and the form, substance, and requirements of the Postcard
 4
              Notice, Summary Notice, and Notice. Accordingly, Class Representative is to
 5
              disseminate notice to the Class using the methods set forth in the Notice Plan with
 6
              the assistance of Class Representative’s proposed Notice Administrator, which the
 7
              Court approves;
 8
          4. Nothing herein shall restrict Defendants’ rights in this Action, which could include
 9
              moving to de-certify the Class, in whole or in part, or seeking the exclusion from the
10
              Class of certain entities or individuals at a later date.
11
12        IT IS SO STIPULATED, through Counsel of Record.

13
     Dated: May 6, 2021                              COOLEY LLP
14
                                                     By:   s/ Patrick E. Gibbs
15                                                         Patrick E. Gibbs
16
                                                     Stephen C. Neal (170085)
17                                                   Patrick E. Gibbs (183174)
                                                     Samantha A. Kirby (307917)
18                                                   3175 Hanover Street
                                                     Palo Alto, CA 94304-1130
19                                                   Telephone: (650) 843-5000
                                                     Facsimile: (650) 849-7400
20                                                   Email: nealsc@cooley.com
21                                                          pgibbs@cooley.com
                                                            skirby@cooley.com
22
                                                     Sarah M. Lightdale (pro hac vice)
23                                                   Brian M. French (pro hac vice)
24                                                   Bingxin Wu (pro hac vice)
                                                     55 Hudson Yards
25                                                   New York, NY 10001-2157
                                                     Telephone: (212) 479-6000
26                                                   Facsimile: (212) 479-6275
                                                     Email: slightdale@cooley.com
27
                                                            bfrench@cooley.com
28                                                          bwu@cooley.com
                                                      3
           Case 3:18-cv-04865-EMC Document 322 Filed 05/06/21 Page 4 of 5




 1
                                        Attorneys for Defendants Tesla, Inc., Elon Musk,
 2                                      Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
 3                                      Antonio J. Gracias, James Murdoch, Kimbal
                                        Musk, and Linda Johnson Rice
 4
 5   Dated: May 6, 2021                 LEVI & KORSINSKY, LLP
 6
                                        By:   s/ Adam M. Apton
 7
                                              Adam M. Apton
 8
                                        Adam M. Apton (SBN 316506)
 9                                      Adam C. McCall (SBN 302130)
                                        388 Market Street, Suite 1300
10
                                        San Francisco, CA 94111
11                                      Telephone: (415) 373-1671
                                        Facsimile: (212) 363-7171
12                                      Email: aapton@zlk.com
                                        Email: amccall@zlk.com
13
14                                      Nicholas I. Porritt (admitted pro hac vice)
                                        Alexander A. Krot III (admitted pro hac vice)
15                                      1101 30th Street NW, Suite 115
                                        Washington, D.C. 20007
16                                      Telephone: (202) 524-4290
17                                      Facsimile: (212) 363-7171
                                        Email: nporritt@zlk.com
18                                      Email: akrot@zlk.com

19                                      Joseph Levi (admitted pro hac vice)
                                        Eduard Korsinsky (admitted pro hac vice)
20
                                        55 Broadway, 10th Floor
21                                      New York, New York 10006
                                        Tel: (212) 363-7500
22                                      Fax: (212) 363-7171
                                        Email: jlevi@zlk.com
23
                                        Email: ek@zlk.com
24
                                        Attorneys for Lead Plaintiff Glen Littleton and
25                                      Lead Counsel for the Class
26
27
28
                                          4
               Case 3:18-cv-04865-EMC Document 322 Filed 05/06/21 Page 5 of 5




 1
            Pursuant to Civil Local Rule No. 5-1(i)(3), all signatories concur in filing this Stipulation and
 2
     Proposed Order.
 3
     Dated: May 6, 2021                                  LEVI & KORSINSKY, LLP
 4
                                                         By: s/ Adam M. Apton
 5
                                                             Adam M. Apton
 6
 7
            Pursuant to the Stipulation, IT IS ORDERED.
 8
 9
      Dated:
10
                                                        HON. EDWARD M. CHEN
11
                                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        5
